        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,                                    17-CV-972 (JPO)

                     -v-                                        OPINION AND ORDER

 SHAOHUA MICHAEL YIN,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Before the Court are several motions in this insider trading case. Certain Relief

Defendants, who are alleged to possess assets potentially subject to any judgment in the matter,

move to modify the Court’s previously imposed asset freeze. (See Dkt. No. 149.) The SEC, for

its part, moves for various discovery sanctions against Defendant Shaohua Yin and Relief

Defendants. (See Dkt. Nos. 156, 159.) Most significantly, the SEC asks that the Court enter a

default judgment against Yin for disobeying the Court’s prior order to appear for a deposition in

Taiwan. (See Dkt. No. 156.) For the reasons that follow, default judgment is granted against

Yin, the remaining motions for sanctions are granted in part and denied in part, and the motion to

modify the asset freeze is denied.

I.     Background

       The Court recounts only those facts necessary to the disposition of the pending motions.

Additional details are described in this Court’s prior orders. (Dkt. Nos. 48, 53.)




                                                 1
           Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 2 of 20




       Defendant Shaohua Yin, 1 a hedge fund manager, is alleged to have traded securities in

DreamWorks Animation SKG, Inc. and Lattice Semiconductor Corporation on the basis of

insider information. (See Dkt. No. 68 (“SAC”).) In order to facilitate the scheme and avoid

detection, the SEC alleges, Yin partially made the trades using five brokerage accounts (the

“Interactive Broker” or “IB” accounts) nominally held by the Relief Defendants, most of whom

are related to or friends with Yin. 2 (SAC 68 ¶ 1.) The Relief Defendants are not alleged to have

engaged in any wrongdoing.

       Upon filing this suit in early 2017, the SEC moved to freeze the assets contained in the IB

accounts. (See Dkt. No. 3.) The parties eventually stipulated to a freeze, though the Relief

Defendants reserved the right to later move to modify the freeze. (See Dkt. No. 26.)

Approximately $81 million remains frozen in the accounts, pursuant to that stipulation. (See

Dkt. No. 213 (“3/10/20 Hearing Tr.”) at 9:2.)

       On June 28, 2017, Defendants moved to dismiss the operative complaint for failure to

state a claim. (See Dkt. No. 37.) On March 27, 2018, the Court denied the motion to dismiss,

and on May 14, 2018, it rejected the Relief Defendants’ motion for reconsideration, permitting

the case to proceed to discovery. (See Dkt. No. 53.) Since then, discovery has proceeded

haltingly and acrimoniously, to the extent it has proceeded at all. The parties’ various disputes

are detailed in the discussion that follows.




       1
        There are two defendants with the surname Yin. As used in this opinion, “Yin” refers
to Shaohua Yin, the main defendant, and “Z. Yin” refers to Relief Defendant Zhiqing Yin.
       2
        Lizhao Su (Yin’s mother), Zhiqing Yin (Yin’s father), Jun Qin (Yin’s cousin), Yan
Zhou (Yin’s children’s piano teacher), Chaofeng Ji (Yin’s friend), and Bei Xie (Ji’s cousin) are
each named as Relief Defendants in the matter. (See Dkt. No. 68 at 7–12).


                                                 2
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 3 of 20




       Before the Court now are (1) a motion by certain Relief Defendants to modify the asset

freeze (see Dkt. No. 149) and (2) motions by the SEC for various discovery sanctions against

both Yin and the Relief Defendants, including a motion for a default judgment against Yin (see

Dkt. Nos. 156, 159). The Court held a hearing on the various motions on March 10, 2020. (See

03/10/20 Hearing Tr.)

II.    Discussion

       The Court first addresses the SEC’s motion for sanctions against Yin before addressing

the motion to modify the asset freeze and the motion for sanctions against the Relief Defendants.

       A.      Sanctions Against Yin

               1.       Yin’s Failure to Appear at his Deposition in Taiwan

       The SEC moves for a default judgment against Yin in light of his failure to abide this

Court’s order to appear for his deposition in Taiwan. Under Federal Rule of Civil Procedure

37(b)(2)(A), a court may sanction a party who disobeys a discovery order, including, in an

appropriate case, “rendering a default judgment against the disobedient party[.]” Fed. R. Civ. P.

37(b)(2)(A)(vi). Factors that bear on a district court’s exercise of discretion in imposing and

selecting a sanction under Rule 37 include “(1) the willfulness of the non-compliant party or the

reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of

noncompliance, and (4) whether the non-compliant party had been warned of the consequences

of noncompliance.” Agiwal v. Mid Island Mortgage Corp., 555 F.3d 298, 302–03 (2d Cir. 2009)

(internal quotation marks, alteration, and citation omitted). “These factors are not exclusive and

none is dispositive,” however, “[b]ecause the text of the rule requires only that the district court’s

orders be ‘just,’” and a court’s discretion thereunder is “wide.” Coach Inc. v. O’Brien, No. 10

Civ. 6071, 2011 WL 6122265, at *9 (S.D.N.Y. Nov. 28, 2011) (quoting S. New England Tel. Co.

v. Global NAPs Inc., 624 F.3d 123, 149 (2d Cir. 2010)).


                                                  3
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 4 of 20




       These factors support the grant of a severe sanction against Yin. The SEC initially

noticed Yin’s deposition in New York (see Dkt. No. 96), but Yin resisted appearing in the United

States (see Dkt. No. 99). On June 20, 2019, over the SEC’s vigorous objections, and based on

defense counsel’s representation that Yin would appear in Taiwan but not New York, this Court

ordered Yin to appear in Taiwan for his deposition. (Dkt. No. 124 (“06/20/19 Tr.”) at 10:6–10,

11:25–13:9.) When issuing that order from the bench, however, the Court cautioned that Yin

risked a default judgment if he failed to comply. (06/20/19 Tr. at 13:8–9.) Notwithstanding the

Court’s warning, Yin willfully failed to appear at his deposition in Taiwan on October 16, 2019.

       Yin protests that a default judgment — undoubtedly a severe punishment — is “not a

reasonable sanction for a defendant’s non-appearance at a single deposition.” (Dkt. No. 190 at

5.) But this argument downplays the severity of Yin’s misconduct. Yin did not merely fail to

appear for a deposition; rather, he willfully disobeyed the Court’s extensively litigated order for

him to appear and its concomitant warning that a default judgment would follow noncompliance.

Nor does Yin’s excuse for his nonappearance warrant lenity. According to Yin’s counsel,

appearance in Taiwan would have risked Yin’s arrest or detention, because the SEC had alerted

the U.S. Department of Justice (“DOJ”) of Yin’s travel plans and DOJ declined to grant Yin safe

passage. (See Dkt. No. 190 at 5–6.) But Yin’s fear of arrest on any pending criminal charges

against him does not give him carte blanche to disobey this Court’s unambiguous order. Indeed,

the potential for his arrest was raised and considered when the order was initially entered. (See

06/20/19 Tr. at 6:20–7:17.) Yin, like other fugitives, is “exposed to the same sanctions as any

other uncooperative party.” Degen v. United States, 517 U.S. 820, 827 (1996).

       The severity and nature of Yin’s transgression places this case on all fours with Securities

Exchange Commission v. Razmilovic, in which the Second Circuit affirmed a district court’s




                                                 4
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 5 of 20




default judgment against a defendant who willfully violated a court’s order to appear at a

deposition. See 738 F.3d 14, 25 (2d Cir. 2013). Though the defendant in Razmilovic had failed

to appear for a prior deposition before the court’s order, that fact was not material to the Second

Circuit’s affirmance of the sanction. Instead, the Second Circuit observed that the defendant’s

willful “adamance in the face of the court’s warning of possible sanctions that included the

extreme sanction of default clearly supported an inference that renewed orders to appear would

be unavailing and that no lesser sanction would be effective to induce [the defendant] to appear

. . . for his deposition.” Id. In this case, like Razmilovic, the circumstances of the misconduct

suggest that no lesser sanction will yield compliance. Perhaps most tellingly, Yin has not

represented that he will appear for a deposition if a lesser sanction than default judgment is

imposed; rather, he has implied that he will appear for a deposition if and only if he is granted

safe passage by DOJ, a condition that this Court has neither the authority nor the inclination to

guarantee and to which Yin has no entitlement. (See Dkt. No. 190 at 5 n.8.)

       In the alternative, Yin argues that the operative complaint fails to state facts sufficient to

establish each of the elements of insider trading, and therefore that default judgment is

inappropriate, the severity of his misconduct notwithstanding. (See Dkt. No. 206 at 4–5.) Yin is

correct that when considering entry of a default judgment — even as a sanction for discovery

misconduct — a district court must assess whether “the alleged facts constitute a valid cause of

action.” TAGC Mgmt., LLC v. Lehman, Lee & Xu Ltd., 536 Fed. App’x 45, 46 (2d. Cir. 2013)

(unpublished opinion). But this Court has already addressed and rejected each of Yin’s

challenges to the sufficiency of the SEC’s complaint at the motion to dismiss stage, and that

decision is the law of the case. See SEC v Shaohua Yin (“Yin I”), No. 17 Civ. 972, 2018 WL




                                                  5
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 6 of 20




2209493 (S.D.N.Y. May 14, 2018). Having already decided that the complaint sufficiently states

an insider trading claim, the Court need not rehash its previous analysis.

       Yin claims that the Court’s prior decision does not control the present motion, but that

position flies in the face of abundant authority establishing that the legal sufficiency of a

complaint is reviewed under the same standard whether on a motion to dismiss or a motion for

default judgment. See, e.g., Steginsky v. Xcelera Inc., 741 F.3d 365, 368 (2d Cir. 2014) (“The

district court properly applied an identical standard in assessing the two motions [for default

judgment and dismissal] and accepted all of the complaint’s factual allegations as true.”)

(emphasis added). And though the Court applied the “relaxed” pleading standard applicable to

insider tips at the motion to dismiss stage, see Yin I, 17 Civ. 972, 2018 WL 2209493 at *4, no

authority supports erecting a higher bar for default judgment. Indeed, applying a more stringent

standard would flout common sense: Both dismissals for failure to state a claim and default

judgments typically occur, by definition, without any opportunity to conduct discovery; thus, the

same rationale that justifies the relaxed pleading standard at the motion to dismiss stage (facts

regarding insider tips are often, before discovery, peculiarly within the knowledge of the adverse

party) commands applying the same “relaxed” standard to a default judgment. The Court

therefore concludes that Yin’s willful disregard for the Court’s prior order entitles the SEC to a

default judgment on its insider trading claims, and the complaint is sufficient to support the

judgment.

       Default judgment against Yin notwithstanding, ownership of the funds in the Relief

Defendants’ IB accounts — and whether the judgment against Yin could be satisfied with

them — is still in issue, because the Relief Defendants have not defaulted. The outstanding

discovery disputes therefore remain live, and the Court proceeds to address those motions.




                                                  6
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 7 of 20




                    2.   Appointment of a Special Master

       Invoking Federal Rule of Civil Procedure 53, the SEC seeks the appointment of a special

master to assist with discovery related to Yin’s computer. (See Dkt. No. 175 at 4.) Pursuant to

Rule 53, and consistent with its broad discretion to manage pretrial discovery, the Court may

appoint a special master to “address pretrial and post-trial matters that cannot be effectively and

timely addressed by an available district judge or magistrate judge of the district.” Fed. R. Civ.

P. 53(a)(1)(C). “In appointing a master, the court must consider the fairness of imposing the

likely expenses on the parties and must protect against unreasonable expense or delay.” Fed. R.

Civ. P. 53(a)(3).

       The history of the disputed computer is long and troubled. On February 10, 2017, the

SEC served the summons, complaint, and this Court’s temporary restraining order — including

an injunction against the destruction of relevant documents — on Yin. (Dkt. No. 4.) Later that

week, unbeknownst to the SEC, over 91,000 files were manually deleted from Yin’s work

computer using Yin’s administrator account. (Dkt. No. 158 ¶ 9.a.) Despite years of intervening

discovery, some of it expressly regarding the work computer, and Yin’s identification of the

work computer as a relevant device, Yin did not admit the deletions until the SEC filed its

spoliation motion on November 22, 2019. (See Dkt. No. 156.) In response to that motion, Yin

represented that the 91,000 files were all transferred to his now-inoperable personal computer

before deletion from the work computer. (See Dkt. No. 174 at 2.) Yin subsequently retained an

IT expert, and defense counsel claims the expert was able to retrieve and review many of the

deleted-and-transferred files the SEC flagged as potentially relevant. (See 03/10/20 Hearing Tr.

at 75:16–25.) Despite that partial retrieval, however, the SEC notes that many of the 91,000 files

were never searched for responsive material, and that Yin’s expert’s methodology did not

reliably establish whether the retrieved files were in fact the files deleted from the work laptop.


                                                  7
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 8 of 20




(See 03/10/20 Hearing Tr. at 76:13–24.) Specifically, the expert confirmed that the retrieved

files were those deleted from the work computer by cross-referencing only the file names, but

not any of the other available and more revealing metadata. (See id.)

       The Court agrees with the SEC that the facts and circumstances here — Yin’s belated

admission of the massive deletions, Yin’s failure to preserve or disclose his transfer of

discoverable but undisclosed material on the personal laptop before its failure, the unknown

circumstances of the failure of the personal laptop, and the possible unreliability of the partial

retrieval — justify the Court’s intervention and outweigh any potential expense to the parties or

risk of delay. Accordingly, appointment of a special master is warranted. The Court therefore

orders that the parties shall confer and agree upon a neutral forensic expert to serve as a special

master, and submit the expert for approval. If the parties fail to do so within 14 days, the Court

will appoint an expert independently. The expert shall:

            •   Examine the hard drive of the personal computer for the transferred files, and
                review and produce any responsive documents found among the transferred files
                to Yin’s counsel, with Yin’s counsel having the opportunity to review for
                privilege prior to the forensic neutral’s production of the non-privileged
                responsive documents and Defendant’s privilege log to the SEC; and

            •   examine and prepare a report on the facts and circumstances of Yin’s claimed file
                transfer, any subsequent preservation, alteration, and/or deletion of any of the
                asserted transferred files from 2017 to the present, and the nature of the failure
                that caused the personal computer to be inoperable as represented by the defense
                in summer 2019.

The hard drive shall be made available to the special master for examination at the earliest

possible juncture, and not later than seven days after the Court’s naming of the special master.

       B.       Sanctions Against Relief Defendants

       Next, the SEC requests that the Court impose sanctions on the Relief Defendants for

alleged discovery failures, including an adverse inference against Z. Yin, Su, Qin, and Zhou, for




                                                  8
           Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 9 of 20




spoliation of electronically stored information (“ESI”). 3 (See Dkt. No. 159.) The SEC

additionally seeks an order to compel a new search of some ESI, with the assistance of a neutral,

professional interpreter and/or translator. (Id.)

       Spoliation is the “destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.”

West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999). The purpose of a

spoliation sanction is to “(1) deter parties from violating discovery obligations; (2) place the risk

of an erroneous judgment on the party that wrongfully created the risk; and (3) restore the

prejudiced party to the same position that it would have been in absent the discovery violation by

an opposing party.” R.F.M.A.S., Inc. v. So, 271 F.R.D. 13, 24 (S.D.N.Y. 2010). A party seeking

an adverse inference for the spoliation of ESI must establish, among other things, that the

opposing party “acted with the intent to deprive another party of the information’s use in

litigation.” Fed. R. Civ. P. 37(e)(2). In the absence of such a finding, a court may “order

measures no greater than necessary to cure [any] prejudice” suffered as a result of the

information’s loss. Fed. R. Civ. P. 37(e)(1).

       In arguing for an adverse inference, the SEC emphasizes, among other things, that at least

two of the Relief Defendants, Z. Yin and Qin, undisputedly disposed of and never recovered

relevant, unsearched cellphones. Qin admits that he disposed of an unsearched cellphone in late

2017, after litigation had commenced, while Z. Yin could not recall when he threw away his




       3
         The SEC also complains that the Relief Defendants have not provided a fulsome
disclosure of their bank accounts and assets but has not moved to compel any specific
disclosures on that front.


                                                    9
       Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 10 of 20




unsearched phone. 4 (See Dkt. No. 159 at 3; Dkt. No. 184, Ex. 6–7; 03/10/20 Hearing Tr. at

67:22–68:5.) The SEC also notes that Zhou deleted WeChat messages and other ESI from her

old phone before searching it (which Zhou admits), and contends that her assertion that the

deleted ESI was not relevant is not credible. (See Dkt. No. 182 at 2; 03/10/20 Hearing Tr. at

74:15–3.) (Though the SEC also alleges that Su and Xie lost or replaced unsearched cellphones,

each has averred that she later located and searched the cellphones in question, and the SEC has

given the Court no reason to doubt that testimony. (See Dkt. No. 184, Exs. 6–7.).)

       Concerning as these specific deficiencies may be, the Court’s election of an appropriate

remedy is informed by its view that the troubling dynamic among the Relief Defendants, Yin,

and their shared counsel 5 may have impeded compliance with discovery obligations more so

than any bad intent on the part of the Relief Defendants. Virtually all of the Relief Defendants’

searches for responsive material were conducted at Yin’s direction, with no direct oversight by

their attorneys from Wilson Sonsini Goodrich & Rosati (“WSGR”), who also represent Yin.

Indeed, at the time that the Relief Defendants averred that they had “received instructions from

[their] attorneys” regarding their obligations to conduct reasonable searches for material

responsive to the SEC’s discovery requests, including relevant ESI (Dkt. No. 159 at 2), none of

the Relief Defendants had ever met or spoken to anyone at WSGR. (Id.) Remarkably, it is

unclear whether Zhou was aware that WSGR attorneys were her counsel of record for two years,

and Qin does not know who is paying their fees on his behalf. (See Dkt. No. 160 at App’x, Ex. E

(“Zhou Depo. Tr.”) at 10:22–11:18; Dkt. No. 160 at App’x, Ex. C. (“Qin Depo. Tr.”) at 86:21–


       4
          Qin argues that lost ESI on his phone is irrelevant given that he has admitted the money
in his IB account was not his, but Qin has continued to argue that the account should be
unfrozen, and to contest Yin’s ownership of the funds, belying any claim of mootness.
       5
         Su, Z. Yin, Qin, and Xie are all represented by the same counsel as Yin; Zhou was
represented by the same counsel until January 2019. (See Dkt. Nos. 9, 91.)


                                                10
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 11 of 20




88:24.) Instead, until the week before the depositions, the Relief Defendants had corresponded

with their attorneys exclusively through Yin, to the extent they had corresponded at all. No

written material or information passed between Relief Defendants and their counsel without first

going through Yin.

        Counsel for Relief Defendants respond that because none of the Relief Defendants speaks

English and none of the attorneys speaks Mandarin, reliance on Yin as a makeshift translator was

a reasonable means of communication. But that decision seriously undermines the Court’s

confidence that Relief Defendants’ discovery obligations were communicated to them, that their

search was conducted competently, and that all responsive material was disclosed to the SEC.

Fluency is not tantamount to proficiency as an interpreter or translator; indeed, exclusive reliance

on a layperson interpreter to communicate with a client may constitute a breach of an attorney’s

obligations to provide competent counsel, to keep his client’s confidences, to adequately prepare

a client’s case, and to associate with professionals with the requisite skills to assist in the

preparation of the case. See New York City Bar Association, Formal Opinion 1995-12 (July 6,

1996). And even if fluency sufficed, in attempting to explain away an unfavorable deposition

answer given by Yin, defense counsel implied that Yin lacks complete English fluency. (See

03/10/20 Hearing Tr. at 28:10–25.)

        Moreover, Yin’s lack of formal training is far from the only problem with his use as a

go-between. Yin himself is a party to the suit and has an obvious interest in the contents of the

Relief Defendants’ disclosures. He has proven uncooperative in fulfilling his own discovery

obligations. That all of the Relief Defendants’ responsive documents and ESI first passed

through his unreliable hands en route to the SEC raises serious concerns about the accuracy and

completeness of the discovery obtained to date. It bears noting that on top of Yin’s potential




                                                  11
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 12 of 20




interest in impeding fulsome disclosures, he also possesses a potential conflict of interest with

the Relief Defendants. If the disputed funds in the IB accounts are not Yin’s, as Relief

Defendants contend, Yin would receive a windfall if the SEC were to prevail against Relief

Defendants: his liability could be satisfied in part with someone else’s money, rather than his

own. 6 This apparent conflict lends further credence to the possibility that the use of Yin as an

intermediary has tainted discovery to date.

       WSGR states that these concerns were aired by the SEC and rejected by Magistrate Judge

Cott at a prior hearing. (03/10/20 Hearing Tr. at 67:16–21.) Not so. At that hearing, Judge Cott

expressed his view that Yin’s search of his own emails may not have been reliable because no

one on WSGR’s team has Chinese proficiency and WSGR had not employed a third party to

independently ascertain whether Yin had conducted the search consistent with his discovery

obligations. (See Dkt. No. 126 at 18:8–23:6.) Judge Cott therefore directed WSGR to file an

affidavit detailing those efforts, and opined that the SEC might reup its objections after that

threshold step had been taken. (See id.) Contrary to counsel’s representation, however, Judge

Cott never resolved the propriety of that arrangement with respect to Yin, let alone with respect

to the remaining Relief Defendants.

       In light of the foregoing, the Court cannot conclude that an adverse inference against

Relief Defendants is warranted. Ameliorating one or more of these irregularities may be

sufficient to restore the SEC to the position it would have occupied in the absence of the Relief

Defendants’ alleged spoliation and to guarantee the smooth progression of the litigation. And on

the evidence before it, the Court cannot infer the requisite intent on behalf of Relief Defendants


       6
         The Court notes that Relief Defendants could not possibly have effectively waived any
potential conflict, given that their exclusive communications with their counsel, until shortly
before their depositions, had occurred indirectly through Yin.


                                                 12
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 13 of 20




to support an adverse inference, when blame may lie at someone else’s feet. It is significant, in

this respect, that upon direct questioning using a professional interpreter at deposition, Relief

Defendants admitted to various deficiencies in their earlier disclosures.

       Nonetheless, the current state of affairs calls for intervention by the Court to preserve the

integrity of the truth-seeking process and to guard the rights of both the SEC and Relief

Defendants. The Court therefore orders Relief Defendants to file a proposed discovery protocol

for re-searching their preserved devices and email accounts for responsive material without Yin’s

oversight or involvement within 14 days of this Opinion and Order. Relief Defendants and their

counsel shall, to the extent necessary to communicate reliably on substantive matters relating to

this litigation, engage professional translators, interpreters, and third-party vendors. Defense

counsel shall not rely on Yin to act as an intermediary between them and their Relief Defendant

clients when communicating about the substance of their representation. Google Translate or

other analogous automated services do not constitute professional translation or interpretation

services within the meaning of this Opinion and Order, and such automated services may be

employed solely to communicate with Relief Defendants regarding routine administrative

matters. Counsel for Yin, Su, Z. Yin, Xie, and Qin shall submit a letter within 14 days of this

Opinion and Order explaining why the interests of their clients do not conflict or how they

secured an effective waiver of any potential conflict before the initiation of their joint

representation.

       C.         Motion to Modify the Asset Freeze

       A subset of the Relief Defendants 7 move to modify the existing asset freeze. (See Dkt.

No. 149.) They contend that the SEC’s maximum recovery against them is limited as a matter of


       7
           Relief Defendants Zhou and Ji do not join the motion to modify the asset freeze.


                                                  13
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 14 of 20




law to disgorgement of ill-gotten gains, which — given the default judgment on both the Lattice

and DreamWorks claims — would amount to approximately $35.8 million. 8 (See Dkt. No. 150

at 13.) Accordingly, they seek a modification to the extent the frozen assets exceed that total.

(Id.) The SEC responds that frozen funds are in fact owned by Yin, despite the Relief

Defendants being the nominal accountholders, or are inextricably comingled with Yin’s money.

(See Dkt. No. 171.) The entire sum, the SEC contends, is therefore subject to any civil penalties

assessed in connection with Yin’s liability, which exceed the total amount frozen in the accounts.

(Id.)

        An asset freeze is an ancillary remedy that merely “assures that any funds that become

due can be collected.” SEC v. Unifund Sal, 910 F.2d 1028, 1041 (2d Cir. 1990). “To obtain an

asset-freeze order, the SEC must establish only that it is likely to succeed on the merits, a lesser

showing than is necessary for other forms of equitable relief.” 9 SEC v. I-Cubed Domains, LLC,

664 Fed. App’x 53, 55 (2016) (unpublished opinion) (quoting SEC v. Miller, 808 F.3d 623, 635

(2d Cir. 2015)).

        The Court has now granted a default judgment as to Yin, so there is no question that the

SEC will prevail on its insider trading claim. The only remaining issue with respect to the freeze

is whether the SEC has a likelihood of success of showing that the funds are “actually owned by




        8
         Relief Defendants also argue that the SEC cannot show a likelihood of success on the
merits as to the DreamWorks trading and that any plausible disgorgement remedy would
therefore be limited to Lattice profits. (Dkt. No. 150 at 9–13, 14.) That argument is now moot:
the Court’s grant of a default judgment against Yin renders irrelevant any evidentiary deficiency
with respect to Yin’s liability.
        9
         Because the freeze was entered pursuant to an agreement of the parties rather than this
Court’s independent determination, and Relief Defendants reserved the right to challenge the
extent of the stipulated freeze, the SEC must carry the described burden as if the freeze were
being imposed in the first instance.


                                                 14
       Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 15 of 20




[Yin], such that the [R]elief [D]efendants [are] ‘nominee[s]’ for” Yin. I-Cubed Domains, 664

Fed. App’x at 55.

       The balance of the evidence demonstrates the SEC will likely prevail on the issue of the

Relief Defendants’ nominee status. Most significantly, Yin stated in a February 3, 2017

interview with the FBI that he opened and used the Z. Yin, Su, and Qin IB accounts (as well as

various bank accounts under their names) to conduct trades with his own money, in order to

avoid certain regulatory requirements that would attach if he traded in his own name. (See Dkt.

No. 172, Ex. 5 at 51:3–66:11.) Though Yin was not entirely pellucid as to how long that practice

continued, this demonstrates unequivocally that Yin opened those accounts with the intention to

use them as nominee accounts and that, at least for some period of time, he was in the practice of

funding the accounts with his own money for his own trading. In a similar vein, text messages

between Z. Yin and his son show that Z. Yin regarded at least one other bank account in his own

name as his son’s. (See Dkt. No. 172, Ex. 9.) The SEC’s evidence also indicates that Yin at

times impersonated his mother, Su, in order to manage transfers of money among various bank

accounts in her name. (See Dkt. No. 172, Ex. 9.) And Qin, for his part, simply admitted that he

opened the IB account at Yin’s direction and that the funds in the account were not his. (See Qin

Depo. Tr. at 105:7–18, 107:2–108:5; 112:14–115:17.) 10

       Relief Defendants’ virtually complete lack of control over and knowledge of the IB

accounts also suggest they do not own the funds. Su and Z. Yin could not explain the flow of

multimillion dollar transfers in and out of the accounts. (See Dkt. No. 160 at App’x, Ex. A (“Z.

Yin Depo. Tr.”) at 150:14-152:1 (Z. Yin unable to explain two deposits totaling $996,570); id. at


       10
         Though Qin also suggested, albeit vaguely, that some of the funds were neither his nor
Yin’s, Yin directed Qin to open the IB account and controlled all trading in the account. (See id.
at 103:2–19, 105:7–18, 150:19–153:1.)


                                                15
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 16 of 20




152:2–154:7 (Z. Yin unable to explain a $4.5 million deposit and withdrawal); id. at 154:20–

155:25 (Z. Yin unable to explain a series of round trip-transfers in $1 million HKD increments);

id. at 158:4–162:5 (Z. Yin unable to explain a $1.2 million deposit); id. at 162:23–164:16 (Z. Yin

unable to explain a $1 million HKD transfer); id. Ex. B (“Su Depo. Tr.”) at 124:5–127:8 (Su

unable to explain a $3.65 million deposit); id. at 131:13–19 (Su unable to explain a $6 million

deposit).) And Xie too was unable to explain a large transfer into her account from Ji. (Dkt. No.

160 at App’x, Ex. D (“Xie Depo. Tr.”) at 96:14–99:16.) The Relief Defendants’ apparent

ignorance as to the source and movement of large sums of money strongly undermines their

claims of ownership. See SEC v. Ahmed, No. 15 Civ. 675, 2017 WL 5505320, at *7 (D. Conn.

Jul. 18, 2017) (declining to modify an asset freeze in part because relief defendants could not

recall basic facts about the assets, including their source). In response, Relief Defendants

emphasize that by 2013, three years before any alleged insider trading, Z. Yin and Su had

accumulated a combined net worth of $10 million from their own investing, and the deposits

could reflect those legitimate earnings. (See Dkt. No. 180 at 6–7.) But that fact renders their

ownership of the funds in the IB accounts even more implausible, given the size of the

apparently unrecalled cashflows relative to the couple’s estimated net worth. Xie also testified at

her deposition that the bulk of the money in her IB account is the result of a sale of a painting to

Yin. (See Xie Depo. Tr. at 72:16–73:4.) But in more than two years of litigation, neither Xie nor

Yin has produced any evidence corroborating the sale or even demonstrating possession of a

painting of approximately that value, despite the presumable ease of doing so. 11



       11
          When pressed by the SEC, Relief Defendants produced an appraisal report, created five
days before it was filed, identifying a painting and estimating its value. (See Dkt. No. 181, Ex.
N.) But the report makes no reference to a sale between Xie and Yin or to the painting’s
ownership; rather, it consists only of a publicly available picture of a painting and the appraiser’s
analysis. (See id.) Moreover, the analysis was not based on any in-person inspection of the


                                                 16
       Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 17 of 20




       Indeed, Yin and Relief Defendants concede that Yin entirely controlled the trading

activity in all of the IB accounts and that Relief Defendants were entirely ignorant as to the gains

and losses — sometimes amounting to eight figures — they incurred. (See, e.g., 03/10/20

Hearing Tr. at 35:20–36:6.) Standing alone, this evidence might not suffice to maintain the

freeze: it is generally consistent with Yin’s acting as a manager for his friends and family, as

Relief Defendants contend. Taken in concert, however, with the SEC’s other evidence —

including Yin’s admissions to the FBI, Relief Defendants’ inability to explain basic facts about

the accounts, including the money’s provenance, and Yin’s complete control over the funds —

the factual record more plausibly supports the inference that the funds were Yin’s.

       In response to this and other evidence, Relief Defendants proffer the “tracing analysis” of

forensic accountant Nicole Sliger. (See Dkt. No. 181, Ex. A (“Sliger Rpt.”).) Sliger’s report,

however, does not outweigh the SEC’s countervailing evidence. To determine the source of the

IB account funds, Sliger “traced” the funds from one account to the next. (See Sliger Rpt. at 8–

9.) In order to “trace” a given tranche, Sliger began by identifying a given deposit into the

disputed IB accounts. (Sliger Rpt. at 8.) She then compared the amount and time of that deposit

to withdrawals from 18 other brokerage and bank accounts held in Relief Defendants’ names.

(Id.) Withdrawals matching a deposit in time and size were deemed to be the corresponding

source of the deposit (because many of the transactions lacked counterparty information, Sliger

was confined to rely on this crude matching method); thereafter, Sliger repeated the process,

continuing to “trace” the deposit through the 18 accounts until she reached the “last traceable

deposit.” (Id.) Upon determining the “last traceable deposit,” Sliger cross-referenced the deposit




painting, but rather on an analysis of auction prices of similar works. (See id.) The Court
therefore cannot conclude that the appraisal is probative as to the alleged sale.


                                                 17
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 18 of 20




with Yin’s banking records to determine if there was a corresponding withdrawal that could have

been the source of the funds. (Id.) Using this method, Sliger determined that only $1.8 million

of the funds in the IB accounts were traceable to Yin. (Id.)

        Sliger’s report says little, however, about the actual ownership and source of the funds.

There is nothing sacrosanct about the last traceable account or last traceable deposit; it is simply

the farthest Sliger was able to trace a given tranche of money, given the limitations of her

methodology and the closed universe of financial statements 12 upon which she based her

analysis. She does not, for example, opine on how the funds came to be in the last traceable

account, nor does she opine on whether the nominal account holders are, in fact, the actual

owners of the last traceable accounts. Sliger’s methodology therefore fails to address the key

issue in the case: actual, rather than nominal, ownership. 13 Her analysis fails to persuade, and

the Court concludes that the SEC has shown a likelihood of success sufficient to maintain the

entire asset freeze.

        Before concluding, however, the Court notes that the parties have litigated this issue on a

shared but now arguably outdated understanding of the applicable law. Both sides assume that

the SEC can disgorge any profits that flowed from Yin’s illicit trades, even if the funds in the IB

accounts are wholly owned by the Relief Defendants. (See, e.g., 3/10/20 Hearing Tr. at 11:18–




        12
           Relief Defendants admit that the 18 accounts Sliger considered do not represent the
totality of Relief Defendants’ financial accounts. (03/10/20 Hearing Tr. at 54:1–8.)
        13
          The SEC proffers a competing expert, who opines that the Sliger Report suffers from
several additional issues. (See Dkt. Nos. 196, Ex. 15, 210.) Relief Defendants move to exclude
that competing report and an associated declaration. (See Dkt. Nos. 197, 219.) Given the
Court’s determination that the SEC’s other evidence suffices to show a likelihood of success on
the merits on the question of ownership without consideration of the substance of the SEC’s
expert’s filings, the motions to strike are denied as moot.


                                                 18
        Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 19 of 20




25; id. at 27:17–28:5.) They have therefore focused solely on the freeze of the funds in excess of

any disgorgeable profits.

       Recent case law, however, casts serious doubt on the Court’s authority to disgorge

innocent parties’ investment profits, even if they flow from a culpable party’s misconduct, and

the SEC has not alleged any pertinent wrongdoing by Relief Defendants. At the time the

pending motions were argued, Second Circuit case law established beyond peradventure that an

insider trader could “be required to disgorge not only the profit that he personally enjoyed from

his exploitation of inside information, but also the profits of such exploitation that he channeled

to friends, family, or clients.” SEC v. Controrinis, 743 F.3d 296, 304 (2d Cir. 2014). The

Supreme Court’s recent decision in Liu v. Securities Exchange Commission, however,

specifically described that precedent as “at odds with the common-law rule requiring individual

liability for wrongful profits,” and contrary to the prevailing rule that defendants may be “liable

to account for such profits only as have accrued to themselves . . . and not for those which have

accrued to another, and in which they have no participation.” 140 S. Ct. 1936, 1949 (2020).

Thus, if Relief Defendants are able to show that some portion of the funds in the accounts is their

own and can be disentangled from any comingled funds of Yin’s, that portion arguably would

not be subject to disgorgement under Liu. Nonetheless, because Relief Defendants have not

raised the issue and only seek a modification to the extent the freeze exceeds the insider trading

profits, and because the Court finds that the SEC has carried its burden to maintain the entire

asset freeze at this stage, that intervening change in law does not affect the disposition of the

present motion.

III.   Conclusion

       For the foregoing reasons, Plaintiff’s motion for a default judgment against Defendant

Shaohua Yin is GRANTED; Plaintiff’s motion for the appointment of a special master is


                                                 19
       Case 1:17-cv-00972-JPO Document 223 Filed 11/19/20 Page 20 of 20




GRANTED; and Plaintiff’s motion for discovery sanctions against Relief Defendants is

GRANTED IN PART AND DENIED IN PART. Relief Defendants’ motion to modify the asset

freeze is DENIED; their motions to strike filings at Docket Numbers 197 and 212 are DENIED;

and their letter motion for a conference at Docket Number 221 is DENIED as moot.

       The parties shall jointly submit their proposed special master for approval within 14 days

after the date of this Opinion and Order.

       Relief Defendants shall submit the proposed discovery protocol described herein within

14 days of this Opinion and Order.

       Counsel for Defendant Yin and Relief Defendants Su, Z. Yin, Qin, and Xie shall submit

the letter described herein within 14 days of this Opinion and Order.

       The Clerk of Court is directed to close the motions at Docket Numbers 98, 149, 156, 159,

197, 212, and 221.

       SO ORDERED.

Dated: November 19, 2020
       New York, New York




                                               20
